DETAILED ACTION

This action is in response to the Application filed on 06/15/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/26/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3 – 7, 9 – 10, 18 – 19, 21 – 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2020/0393543; (hereinafter David) in view of US Pub. No. 2012/0161740; (hereinafter Vogman).

Regarding claim 1, David [e.g. Figs. 3 - 4] discloses a device for power conversion, the device comprising: an inductor [e.g. 308]; a switch [e.g. 302] having a switching cycle [e.g. Fig. 4; Φ1] to control current flow through the inductor [e.g. Fig. 4; I_OUT]; a sensor [e.g. 315] coupled to the inductor to generate a signal representative of the current flow through the inductor [e.g. I_SENSE]; and a controller [e.g. 314] configured to generate a switch control signal [e.g. Φ1] for the switch to implement cycle-by-cycle control of the switching cycle [e.g. Fig. 4] for current-mode control of an output [e.g. 310] driven by the current flow through the inductor [e.g. I_OUT], the controller being coupled to the sensor such that the cycle-by-cycle control is based on the signal representative of the current flow through the inductor [e.g. 316].
David fails to disclose wherein the inductor is configured to exhibit a decrease in inductance with an increase in the current flow through the inductor.
	Vogman [e.g. Figs. 1 and 3] teaches wherein the inductor [e.g. Fig. 1; 16] is configured to exhibit a decrease in inductance with an increase in the current flow through the inductor [e.g. Fig. 3 with respect to Inductance L1 on vertical axis and inductor current on horizontal axis].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify David by wherein the inductor is configured to exhibit a decrease in inductance with an increase in the current flow through the inductor as taught by Vogman in order of being able to improve efficiency under light load conditions.

Regarding claim 3, David fails to disclose wherein the power conversion is a regulated output responding to a fast load change.
Vogman [e.g. Fig. 3] teaches wherein the power conversion is a regulated output responding to a fast load change [e.g. paragraph 018 recites “the inductor current 34 reflects a heavy current load (e.g., inductor current is above the current threshold), the switching frequency signal 20 sets a faster second switching frequency (FSW2). Accordingly, the switching frequency signal 20 may instruct the modulation controller 22 to oscillate the PWM signal 24 at frequency FSW2 during time interval 38 from t1 to t2”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify David by wherein the power conversion is a regulated output responding to a fast load change as taught by Vogman in order of being able to improve efficiency under light load conditions.

Regarding claim 4, David fails to disclose wherein the switching cycle is variable frequency.
Vogman [e.g. Fig. 3] teaches wherein the switching cycle is variable frequency [e.g. FSW1 and FSW2].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify David by wherein the switching cycle is variable frequency as taught by Vogman in order of being able to improve efficiency under light load conditions.

Regarding claim 5, David [e.g. Figs. 3 - 4] discloses wherein the switching cycle is fixed frequency in the steady state [e.g. Fig. 4; Φ1 at I_OUT at high level].

Regarding claim 6, David [e.g. Figs. 3 - 4] discloses wherein the output is a voltage [e.g. output voltage at 310].

Regarding claim 7, David [e.g. Figs. 3 - 4] discloses wherein the output is a current [e.g. I_OUT].

Regarding claim 9, David fails to disclose wherein the inductor is configured to exhibit a hard saturation upon the increase in the current flow through the inductor.
Vogman [e.g. Figs. 1 and 3] teaches wherein the inductor [e.g. Fig. 1; 16] is configured to exhibit a hard saturation upon the increase in the current flow through the inductor [e.g. Fig. 3 with respect to Inductance L1 on vertical axis and inductor current on horizontal axis].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify David by wherein the inductor is configured to exhibit a hard saturation upon the increase in the current flow through the inductor as taught by Vogman in order of being able to improve efficiency under light load conditions.

Regarding claim 10, David fails to disclose wherein the inductor is configured to operate in saturation during a step-up transient in a desired voltage level for the output voltage.
Vogman [e.g. Figs. 1 and 3] teaches wherein the inductor is configured to operate in saturation during a step-up transient  [e.g. at Isat] in a desired voltage level for the output voltage [e.g. output voltage at Isat].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify David by wherein the inductor is configured to operate in saturation during a step-up transient in a desired voltage level for the output voltage as taught by Vogman in order of being able to improve efficiency under light load conditions.

Regarding claim 18, David [e.g. Figs. 3 and 5] discloses further comprising a comparator [e.g. Fig. 5; 506 ] that couples the sensor to the controller to compare the signal representative of the current flow through the inductor with a desired current level [e.g. I_REF] generated by the controller.

Regarding claim 19, David discloses further comprising a laser pulse driver [e,g, 320, 312] coupled to the inductor to receive the output voltage [e.g. at node 310] driven by the current flow through the inductor.

Regarding claim 22, David [e.g. Figs. 3 - 4] discloses wherein the switching cycle is fixed frequency in the steady state [e.g. Fig. 4; Φ1 at I_OUT at high level].

Regarding claim 23, David [e.g. Figs. 3 - 4] discloses wherein the output is a voltage [e.g. output voltage at 310].

Regarding claim 24, David [e.g. Figs. 3 - 4] discloses wherein the output is a current [e.g. I_OUT].

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over David in view of Vogman and further in view of US Pub. No. 2012/0038340; (hereinafter Shi).

Regarding claim 2, David fails to disclose wherein the power conversion is dynamic voltage scaling.
Shi teaches wherein the power conversion is dynamic voltage scaling [e.g. Fig. 1; paragraph 018 recites “adjusting voltage Vo is done using dynamic voltage frequency scaling (DVFS), which is a power management technique wherein the voltage and/or frequency in a component is increased or decreased depending on the circumstance”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify David by wherein the power conversion is dynamic voltage scaling as taught by Shi in order of being able to provide dynamic adjustment so as to provide required power to the load.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over David in view of Vogman and further in view of US Pub. No. 2014/0184180; (hereinafter Kronmueller).

Regarding claim 8, David fails to disclose wherein an output ripple of the output does not contain subharmonics.
Kronmueller teaches wherein an output ripple of the output does not contain subharmonics [e.g. Paragraph 07 – 08 states the problem of unwanted subharmonic noise at the output. Claim 17 recites “…subharmonic noise is eliminated over all duty cycles of the buck converter”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify David by wherein an output ripple of the output does not contain subharmonics as taught by Kronmueller in order of being able to reduce losses.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over David in view of Vogman and further in view of US Pub. No. 2017/0098997; (hereinafter Hamada).

Regarding claim 11, David fails to disclose wherein the inductor is configured as a composite inductor.
Hamada teaches wherein the inductor is configured as a composite inductor [e.g. Abstract].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify David by wherein the inductor is configured as a composite inductor as taught by Hamada in order of being able to provide an inductor component that can support any high frequency and maintains the strength thereof and that can facilitate reduction of the height and downsizing.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over David in view of Vogman and further in view of US Pub. No. 2011/0109288; (hereinafter Lee).

Regarding claim 12, David fails to disclose wherein the inductor comprises a plurality of inductances, each inductance of the plurality of inductances being configured to saturate at a different current level.
Lee [e.g. Figs. 3A-3B] teaches wherein the inductor [e.g. 105] comprises a plurality of inductances [e.g. Fig. 3B; L1-L3], each inductance of the plurality of inductances being configured to saturate at a different current level [e.g. paragraph 019 recites “The size of the current IL of the inductance unit 105 changes with the power required by the load 120. Accordingly, the inductance of the inductance unit 105 also decreases as the power required by the load 120 increases. In the present embodiment, the inductance unit 105 is formed by three inductors 106, 107, and 108 coupled in series, and each of them has a different saturation current value. FIG. 3B shows a relationship between the inductance and the inductor current of the inductance unit shown in FIG. 3A. Referring to FIG. 3A and FIG. 3B, the inductors 106, 107, and 108 respectively have inductances L1, L2, and L3, and the saturation current values thereof are respectively I1, I2, and I3”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify David by wherein the inductor comprises a plurality of inductances, each inductance of the plurality of inductances being configured to saturate at a different current level as taught by Lee in order of being able to maintain efficiency at higher standards during heavy and light load condition.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over David in view of Vogman and further in view of US Pub. No. 2008/0278123; (hereinafter Mehas).

Regarding claim 13, David fails to disclose wherein the controller implements event-driven sampling.
	Mehas [e.g. Figs. 1 and 3(a)] teaches wherein the controller [e.g. 110] implements event-driven sampling [e.g. paragraph 033 recites “The calculation circuit 320 also utilizes the calculated positive pulse width time Ton to determine when to sample the inductor current IL through the inductor LF to obtain a value for the average inductor current ILavg”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify David by wherein the controller implements event-driven sampling as taught by Mehas in order of being able to determine efficiency.

Claim(s) 14 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over David in view of Vogman and further in view of US Pub. No. 2011/0018516; (hereinafter Notman).

Regarding claim 14, David fails to disclose wherein the controller is triggered by detection of the current flow passing a valley current level.
Notman [e.g. Fig. 4] teaches wherein the controller is triggered by detection of the current flow passing a valley current level [e.g. Fig. 4; valley current upper value of range paragraph 038 recites “The threshold is therefore preferably set to a positive level such that the low side switch is turned off before the current flow in the inductor reverses direction. Preferably the threshold level is set as low as possible allowing for voltage offsets and propagation delays to ensure that the inductor current does not reverse direction. However a small current reversal may be tolerated in some applications. The threshold level may be fixed or may be configurable and may be changed in operation depending on the operating conditions of the converter, such as the target output voltage”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify David by wherein the controller is triggered by detection of the current flow passing a valley current level as taught by Notman in order of being able to prevent negative inductor current which would reduce the efficiency of the converter.

Regarding claim 15, David fails to disclose wherein the controller is triggered by detection of the current flow passing a peak current level.
Notman teaches wherein the controller is triggered by detection of the current flow passing a peak current level [e.g. paragraph 097 recites “When the current reaches the threshold the PMOS is turned off by switch driver 211 and the NMOS is turned on, i.e. the switching occurs at the peak of the inductor current”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify David by wherein the controller is triggered by detection of the current flow passing a peak current level as taught by Notman in order of being able to improve transient response.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over David in view of Vogman and further in view of US Pub. No. 2016/0294278; (hereinafter Li).
Regarding claim 16, David fails to disclose wherein the controller is configured to implement a control scheme for a buck converter operating in constant on-time mode.
Li [e.g. Figs. 1 - 2] teaches wherein the controller [e.g. 12] is configured to implement a control scheme for a buck converter operating in constant on-time mode [e.g. paragraph 010 recites “FIGS. 1 and 2 illustrate a general control scheme and steady-state waveforms of a constant on-time (COT) power converter, respectively”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify David by wherein the controller is configured to implement a control scheme for a buck converter operating in constant on-time mode as taught by Li in order of being able to achieve rapid resumption of steady-state operation after a step-up load transient.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over David in view of Vogman and further in view of US Pub. No. 2020/0064893; (hereinafter Kirchner).

Regarding claim 17, David fails to disclose wherein the controller is configured to implement a control scheme for a boost converter operating in constant off-time mode.
Kitchner [e.g. Figs. 1 and 3] teaches wherein the controller is configured to implement a control scheme for a boost converter [e.g. Fig. 3, 102] operating in constant off-time mode [e.g. paragraph 025 recites “The power supply circuit 100 can correspond to an example circuit of the power supply system 10 in the example of FIG. 1. For example, the power supply circuit 100 can correspond to a constant off-time quasi-constant frequency converter”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify David by wherein the controller is configured to implement a control scheme for a boost converter operating in constant off-time mode as taught by Kirchner in order of being able to avoid large output voltage ripple.

Claim(s) 20 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over David in view of Shi.

Regarding claim 20, David [e.g. Figs. 3 - 4] discloses a light detection and ranging (LiDAR) system comprising: a laser pulse driver [e.g. 320, 312 and output at 310]; and a power converter [e.g. 314, 302, 304, 306, 308] coupled to the laser pulse driver to provide a voltage [e.g. at node 310] for the laser pulse driver; wherein the power converter comprises: an inductor [e.g. 308]; a switch [e.g. 302] having a switching cycle [e.g. Fig. 4; Φ1] to control current flow through the inductor [e.g. Fig. 4; I_OUT]; a sensor [e.g. 315] coupled to the inductor to generate a signal representative of the current flow through the inductor [e.g. I_SENSE]; and a controller [e.g. 314] configured to generate a switch control signal [e.g. Φ1]  for the switch to implement cycle-by-cycle control of the switching cycle [e.g. Fig. 4] for current-mode control of an output voltage [e.g. 310] driven by the current flow through the inductor [e.g. I_OUT], the controller being coupled to the sensor such that the cycle-by-cycle control is based on the signal representative of the current flow through the inductor [e.g. 316].
David fails to disclose to provide dynamic voltage scaling.
Shi teaches to provide dynamic voltage scaling [e.g. Fig. 1; paragraph 018 recites “adjusting voltage Vo is done using dynamic voltage frequency scaling (DVFS), which is a power management technique wherein the voltage and/or frequency in a component is increased or decreased depending on the circumstance”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify David by to provide dynamic voltage scaling as taught by Shi in order of being able to provide dynamic adjustment so as to provide required power to the load.

Regarding claim 29, David [e.g. Figs. 3 and 5] discloses further comprising a comparator [e.g. Fig. 5; 506 ] that couples the sensor to the controller to compare the signal representative of the current flow through the inductor with a desired current level [e.g. I_REF] generated by the controller.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over David in view of Shi and further in view of Mehas.

Regarding claim 25, David fails to disclose wherein the controller implements event-driven sampling.
	Mehas [e.g. Figs. 1 and 3(a)] teaches wherein the controller [e.g. 110] implements event-driven sampling [e.g. paragraph 033 recites “The calculation circuit 320 also utilizes the calculated positive pulse width time Ton to determine when to sample the inductor current IL through the inductor LF to obtain a value for the average inductor current ILavg”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify David by wherein the controller implements event-driven sampling as taught by Mehas in order of being able to determine efficiency.

Claim(s) 26 – 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over David in view of Shi and further in view of Notman.

Regarding claim 26, David fails to disclose wherein the controller is triggered by detection of the current flow passing a peak current level.
Notman teaches wherein the controller is triggered by detection of the current flow passing a peak current level [e.g. paragraph 097 recites “When the current reaches the threshold the PMOS is turned off by switch driver 211 and the NMOS is turned on, i.e. the switching occurs at the peak of the inductor current”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify David by wherein the controller is triggered by detection of the current flow passing a peak current level as taught by Notman in order of being able to improve transient response.

Regarding claim 27, David fails to disclose wherein the controller is triggered by detection of the current flow passing a valley current level.
Notman [e.g. Fig. 4] teaches wherein the controller is triggered by detection of the current flow passing a valley current level [e.g. Fig. 4; valley current upper value of range paragraph 038 recites “The threshold is therefore preferably set to a positive level such that the low side switch is turned off before the current flow in the inductor reverses direction. Preferably the threshold level is set as low as possible allowing for voltage offsets and propagation delays to ensure that the inductor current does not reverse direction. However a small current reversal may be tolerated in some applications. The threshold level may be fixed or may be configurable and may be changed in operation depending on the operating conditions of the converter, such as the target output voltage”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify David by wherein the controller is triggered by detection of the current flow passing a valley current level as taught by Notman in order of being able to prevent negative inductor current which would reduce the efficiency of the converter.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over David in view of Shi and further in view of Kitchner.

Regarding claim 28, David fails to disclose wherein the controller is configured to implement a control scheme for a boost converter operating in constant off-time mode.
Kitchner [e.g. Figs. 1 and 3] teaches wherein the controller is configured to implement a control scheme for a boost converter [e.g. Fig. 3, 102] operating in constant off-time mode [e.g. paragraph 025 recites “The power supply circuit 100 can correspond to an example circuit of the power supply system 10 in the example of FIG. 1. For example, the power supply circuit 100 can correspond to a constant off-time quasi-constant frequency converter”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify David by wherein the controller is configured to implement a control scheme for a boost converter operating in constant off-time mode as taught by Kirchner in order of being able to avoid large output voltage ripple.

Claim(s) 21, 30 - 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over David in view of Shi and further in view of Vogman.

Regarding claim 21, David fails to disclose wherein the switching cycle is variable frequency.
Vogman [e.g. Fig. 3] teaches wherein the switching cycle is variable frequency [e.g. FSW1 and FSW2].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify David by wherein the switching cycle is variable frequency as taught by Vogman in order of being able to improve efficiency under light load conditions.

Regarding claim 30, David fails to disclose wherein the inductor is configured to exhibit a decrease in inductance with an increase in the current flow through the inductor.
Vogman [e.g. Figs. 1 and 3] teaches wherein the inductor [e.g. Fig. 1; 16] is configured to exhibit a decrease in inductance with an increase in the current flow through the inductor [e.g. Fig. 3 with respect to Inductance L1 on vertical axis and inductor current on horizontal axis].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify David by wherein the inductor is configured to exhibit a decrease in inductance with an increase in the current flow through the inductor as taught by Vogman in order of being able to improve efficiency under light load conditions.
Regarding claim 31, David fails to disclose wherein the inductor is configured to operate in saturation during a step-up transient in a desired voltage level for the output voltage.
Vogman [e.g. Figs. 1 and 3] teaches wherein the inductor is configured to operate in saturation during a step-up transient  [e.g. at Isat] in a desired voltage level for the output voltage [e.g. output voltage at Isat].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify David by wherein the inductor is configured to operate in saturation during a step-up transient in a desired voltage level for the output voltage as taught by Vogman in order of being able to improve efficiency under light load conditions.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over David in view of Shi and further in view of Hamada.

Regarding claim 32, David fails to disclose wherein the inductor is configured as a composite inductor.
Hamada teaches wherein the inductor is configured as a composite inductor [e.g. Abstract].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify David by wherein the inductor is configured as a composite inductor as taught by Hamada in order of being able to provide an inductor component that can support any high frequency and maintains the strength thereof and that can facilitate reduction of the height and downsizing.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over David in view of Shi and further in view of Lee.

Regarding claim 33, David fails to disclose wherein the inductor comprises a plurality of inductances, each inductance of the plurality of inductances being configured to saturate at a different current level.
Lee [e.g. Figs. 3A-3B] teaches wherein the inductor [e.g. 105] comprises a plurality of inductances [e.g. Fig. 3B; L1-L3], each inductance of the plurality of inductances being configured to saturate at a different current level [e.g. paragraph 019 recites “The size of the current IL of the inductance unit 105 changes with the power required by the load 120. Accordingly, the inductance of the inductance unit 105 also decreases as the power required by the load 120 increases. In the present embodiment, the inductance unit 105 is formed by three inductors 106, 107, and 108 coupled in series, and each of them has a different saturation current value. FIG. 3B shows a relationship between the inductance and the inductor current of the inductance unit shown in FIG. 3A. Referring to FIG. 3A and FIG. 3B, the inductors 106, 107, and 108 respectively have inductances L1, L2, and L3, and the saturation current values thereof are respectively I1, I2, and I3”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify David by wherein the inductor comprises a plurality of inductances, each inductance of the plurality of inductances being configured to saturate at a different current level as taught by Lee in order of being able to maintain efficiency at higher standards during heavy and light load condition.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838